Citation Nr: 0927950	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  00-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than a combined 20 
percent for a right knee disorder, to include internal 
derangement and instability, with degenerative changes.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  By a rating action in July 1999, 
the RO denied the Veteran's claim of entitlement to a rating 
in excess of 10 percent for a right knee injury.  The Veteran 
perfected a timely appeal to that decision.  In August 2003, 
the Veteran appeared and offered testimony at a hearing 
before the Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  

In May 2004, the Board remanded the case to the RO for 
further evidentiary development.  In November 2006, the Board 
again remanded the case to the RO in order to afford the 
Veteran a personal hearing before a Member of the Board at 
the RO.  The record indicates that the Veteran was unable to 
attend the hearing due to being hospitalized; thus, in August 
2007, the Board once again remanded the case to the RO in 
order to afford the Veteran a travel board hearing.  

On November 6, 2007, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is 
also of record.  At the hearing, the Veteran submitted 
additional evidence along with a waiver of original 
jurisdiction.  38 C.F.R. § 20.1304 (2008).  

In June 2008, the Board again remanded the case to the RO for 
further evidentiary development of this claim.  



FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by no 
more than slight instability.  

2.  Degenerative changes in the right knee are productive of 
periarticular pathology productive of pain and minimal 
functional impairment of extension.  


CONCLUSION OF LAW

The criteria for a combined rating in excess of 20 percent 
for a right knee disorder, to include internal derangement 
and instability, and degenerative changes are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

While the notice provided to the Veteran in November 2002 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in May 2004, 
December 2004, March 2005, July 2005, April 2007, and 
September 2008.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded a VA compensation examination in 
November 2008.  Moreover, the June 2006 SOC, the June 2006 
SSOC, and the March 2009 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in June 2008, the Veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  She was also provided a supplemental statement 
of the case (SSOC) in July 2008, which reviewed and 
considered all evidence of record.  Therefore, the Veteran 
has been provided with all necessary notice regarding her 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded VA examinations in March 2003 and 
November 2008.  The examinations were conducted by medical 
doctors.  The reports reflect that the examiners solicited 
symptoms from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
the right knee injury, to include internal derangement and 
instability and degenerative arthritis, given that the 
Veteran has offered testimony at a hearing before the Board, 
given that he has been provided all the criteria necessary 
for establishing higher ratings, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  



II.  Factual background.

By a rating action in June 1982, the RO granted service 
connection for residuals, injury, right knee, with internal 
derangement and chondromalacia, rated as 10 percent 
disabling, April 7, 1982.  

The Veteran's claim for an increased rating for the right 
knee disorder (VA Form 21-4138) was received in May 1999.  

The Veteran was afforded a VA examination in March 2003.  At 
that time, he complained of daily pain in the right knee, 
which he described as severe.  He denied using any type of 
assistive devices.  The examiner stated that the Veteran's 
knee pain and the need to change his gait with a decreased 
stance base on the right side may have contributed to hip 
pain.  No clinical findings or diagnoses were rendered with 
respect to the right knee.  

The Veteran was afforded another VA examination in November 
2008.  He complained of pain on the superolateral aspect of 
the right knee; he rated the pain as a 2 on a scale of 1 to 
10 with frequent flares 15 days out of the month, where the 
pain increases to a 4 and then approximately 3 times per year 
where the pain increases to an 8 with associated swelling.  
The Veteran also complained of stiffness in the right knee, 
occasional instability, weakness, and swelling.  He 
complained of heat and redness sensation in the right knee 
associated with the swelling when it does occur.  He denied 
any recurrent subluxation or dislocation in the right knee.  
The Veteran also reported frequent crepitus in the right knee 
and stated that he has significant increase in the pain with 
crepitus.  He stated that he is able to stand approximately 5 
to 10 minutes maximum before he has to sit and rest secondary 
to worsening pain; he is able to walk approximately 100 to 
200 yards maximum before the has to rest secondary to 
worsening pain.  The Veteran indicated that he wears a 
neoprene brace on the right knee which is beneficial with 
regards to stability.  He denied any use of ambulatory 
assistive device.  He stated that he is currently employed as 
an insurance agent; he denied any impairment of his job-
related duties secondary to his service-connected condition.  

On visual inspection of the right knee, there was no effusion 
and no instability.  He had a normal gait.  He had no 
guarding of movement and no ankylosis was noted in the knee.  
Range of motion in the right knee was from -10 degrees to 90 
degrees limited by pain.  The examiner noted that repetitive 
testing was unchanged from baseline at the right knee.  
Anterior and posterior drawer tests were applied to the right 
knee with no evidence of ACL or PCL instability.  Varus and 
valgus maneuvers were applied in neutral and in 30 degrees 
flexion position in the right knee with no evidence of MCL or 
LCL instability in the right knee.  McMurray testing was 
negative for medial or lateral meniscus entrapment in the 
right knee.  After testing his right knee stability, he had 
an antalgic gait.  It was noted that x-ray study of the right 
knee, performed in December 2007, demonstrated early 
osteoarthritis.  The pertinent diagnosis was right knee 
osteoarthritis.  The examiner stated that, based on review of 
the history, it is at least as likely as not that the Veteran 
had increased limitation on functional ability during flare-
ups, although to comment on the amount of degrees of 
limitation during those flare-ups he would have to resort to 
mere speculation.  He further noted no painful motion was 
objectively noted; and, on repetitive testing, range of 
motion values were unchanged from baseline testing without 
pain, fatigue, weakness, or incoordination.  

At his personal hearing in November 2007, the Veteran 
testified that his right knee disorder is getting 
progressively worse.  The Veteran indicated that he has 
constant pain in the right knee; he also reported instability 
in the knee, which causes the knee to give out on him 
occasionally.  The Veteran reported he has been issued a 
brace for his knee by the VA to help with stability.  The 
Veteran reported difficulty walking and standing for any 
significant period of time.  The Veteran maintained that the 
knee is currently manifested by constant pain and limited 
mobility.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  After careful review of 
the evidentiary record, the Board concludes that the 
Veteran's right knee disorder has not significantly changed 
and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability), and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. 
§ 4.14 (2008).  See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  

Under Diagnostic Code 5257, impairment of the knee manifested 
by slight recurrent subluxation or lateral instability is 10 
percent disabling, impairment of the knee manifested by 
moderate recurrent subluxation or lateral instability is 20 
percent disabling, and impairment of the knee manifested by 
severe recurrent subluxation or lateral instability is 30 
percent disabling.  

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as follows:

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  See also 38 
C.F.R. § 4.45 [the knee is considered to be a major joint].  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is noncompensable, leg flexion limited to 45 degrees is 10 
percent disabling, leg flexion limited to 30 degrees is 20 
percent disabling, and leg flexion limited to 15 degrees is 
30 percent disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, leg extension 
limited to 5 degrees is noncompensable, leg extension limited 
to 10 degrees is 10 percent disabling, leg extension limited 
to 15 degrees is 20 percent disabling, leg extension limited 
to 20 degrees is 30 percent disabling, leg extension limited 
to 30 degrees is 40 percent disabling, and leg extension 
limited to 45 degrees is 50 percent disabling.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).  

Rating musculoskeletal disabilities.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  

Analysis.

The Veteran is seeking an increased disability rating for his 
service-connected right knee disability, including internal 
derangement/instability with degenerative changes, which is 
currently evaluated as a combined 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5010.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where, as 
here, entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, 
although the Board has considered the entire evidentiary 
record, it has focused on the more recent medical evidence, 
including VA examination reports and outpatient treatment 
records.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's service connected disability is deemed to 
encompass internal derangement of the knee, which the 
evidence shows is manifested by complaints right knee pain, 
crepitus and "giving way."  The Veteran's right knee 
disability is currently rated by the RO under Diagnostic Code 
5257.  As indicated above, this diagnostic code pertains to 
impairment of the knee manifested by subluxation or 
instability.  Diagnostic Code 5257 is accordingly an 
appropriate diagnostic code by which to evaluate the 
Veteran's right knee disability.  

The Veteran's right knee disability is also deemed to 
encompass, for rating purposes, degenerative changes, which 
changes have been clinically identified by X-ray studies.  
Degenerative changes (arthritis) are rated under Diagnostic 
Code 5003 in accordance with limitation of motion of the 
affected joint or joints.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Codes 5260 and 5261 are those 
diagnostic codes that pertain to range of motion of the knee, 
and are accordingly for application.  

As indicated above, the VA General Counsel has concluded that 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability).  Accordingly, Diagnostic Codes 5257, 5003, 
5260 and 5261 are deemed by the Board to be the most 
appropriate codes with regard to the Veteran's claim for an 
increased rating for his service-connected right knee 
disability.  The Board can identify nothing in the evidence 
to suggest that another diagnostic code or codes would be 
more appropriate, and the Veteran has not requested that 
another diagnostic code be used.  

The most recent evaluation of the Veteran's right knee 
disability, which is the report of a VA examination conducted 
in November 2008, shows that he complained of "giving out," 
crepitus, and occasional flare-ups of pain and crepitus in 
the right knee.  On examination, there was no dislocation or 
recurrent subluxation in the right knee.  Range of motion in 
the right knee was from -10 degrees of extension to 90 
degrees of flexion.  The examiner noted that after testing 
his knee stability, the Veteran had an antalgic gait.  

As was previously noted, VA is to rate knee arthritis 
(limitation of motion) and knee instability separately.  The 
Board will proceed to do so.  

(i.) Diagnostic Code 5257.

With regard to right knee instability, the Veteran has 
complained of his right knee giving way; in fact, he noted 
that he was issued a knee brace to help with stability.  
However, on examination in November 2008 there was no 
subluxation or dislocation.  In the absence of clinical 
findings of right knee impairment resulting from subluxation 
or instability, the Board concludes that the Veteran's right 
knee disability, as evaluated pursuant to Diagnostic Code 
5257, is manifested by complaints of crepitus and 
instability, without objective evidence thereof; and 
productive of no more than slight impairment.  Under 
Diagnostic Code 5257, impairment of the knee manifested by 
slight recurrent subluxation or lateral instability is deemed 
to be 10 percent disabling.  

(ii) Diagnostic Code 5003.

The range of motion findings during the period of the appeal 
show that restrictions in right knee have worsened over time.  
However, the clinical findings as assigned by the RO are 
appropriate and a higher rating for the right knee is not 
warranted.  For example, on examination in November 2008, 
range of motion of the right knee was -10 degrees of 
extension and 90 degrees of flexion.  These findings do not 
meet the criteria for compensable ratings for the right knee 
based on codes 5260 or 5261 as it is not limited to 45 
degrees of flexion or to 10 degrees of extension.  

X-rays of the right knee taken in December 2007 revealed 
osteoarthritic changes.  Under Diagnostic Code 5003, 
arthritis of the knee (a major joint) is awarded a 10 percent 
rating when there is an otherwise noncompensable degree of 
limitation of motion.  Thus, while there is no schedular 
compensable limitation of right knee motion, a 10 percent 
rating can be assigned when there is X-ray evidence of 
degenerative changes.  Accordingly, a 10 percent disability 
rating is appropriate for right knee arthritis, under 
Diagnostic Code 5003.  

(iii)  DeLuca Consideration.

There is no competent evidence of record which quantifies the 
extent of loss of motion which could be attributed to the any 
of the service-connected right knee disabilities as a result 
of pain on use or during flares.  Examinations indicated that 
there would be some loss of motion but no estimate was 
provided and one examiner specifically found that it was not 
possible to quantify the extent of loss.  Significantly, 
during the November 2008 VA examination, the examiner stated 
that it is at least as likely as not that the Veteran had 
increased limitation on functional ability during flare-ups, 
although to comment on the amount of degrees of limitation 
during those flare-ups he would have to resort to mere 
speculation.  He further noted no painful motion was 
objectively noted; and, on repetitive testing, range of 
motion values were unchanged form baseline testing without 
pain, fatigue, weakness, or incoordination.  Consequently, 
the Board finds that the evidence of record does not support 
a higher evaluation for the right knee disorder upon 
consideration of 38 C.F.R. §§ 4.40, 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

(iv).  Extraschedular consideration.

Lastly, the Board notes that an extra-schedular rating under 
38 C.F.R. § 3.321(b) also is not warranted.  There is no 
evidence that the Veteran has stopped working solely due to 
right knee impairment.  Significantly, during the November 
2008 VA examination, it was noted that the Veteran is 
currently employed as an insurance agent, and he denied any 
impairment of his job-related duties secondary to his 
service-connected condition.  Additionally, there are no 
periods of hospitalization attributable to the right knee 
disability.  

In any event, any occupational impairment specifically 
resulting from his right knee disorder is specifically 
contemplated in the 20 percent rating currently assigned for 
that disability.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  As 
such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b).  

Conclusion.

In summary, the Board finds that a rating of 10 percent is 
appropriate for slight right knee instability under 
Diagnostic Code 5257, and a separate 10 percent rating is 
appropriate for right knee arthritis with a noncompensable 
degree of limitation of motion under Diagnostic Code 5003.  
These two ratings, when added, total 20 percent; the Board 
therefore concludes that the preponderance of the evidence is 
against the  Veteran's claim for an increased rating, in 
excess of the 20 percent rating current assigned therefor, 
for his right knee disorder, characterized for rating 
purposes as internal derangement and instability with 
degenerative changes.  


ORDER

An increased disability rating for service-connected right 
knee disorder, with internal derangement and instability with 
degenerative changes is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


